PER CURIAM.
Order dismissing the appeal herein, heretofore made and entered • by this court (94 N. Y. Supp. 1148), vacated and set aside, on condition that the defendant, within 10 days after service of a copy of this order, together with notice of entry thereof, file an undertaking, to be approved by a justice of the Supreme Court, conditioned for the payment of the judgment herein, together with any and all costs and disbursements which may be awarded against him in the event that said judgment and order appealed from are affirmed on said appeal, and pay to respondent’s attorney $10 costs for this motion and the $10 costs imposed on the motion to dismiss said appeal, and upon the further condition that said defendant, within 20 days after filing such undertaking and paying said costs, procure his case on appeal to be settled, signed, and filed, and the printed papers on appeal filed and served, as by the general rules of practice required. In the event that said defendant shall fail to comply with any of the terms and conditions herein imposed as a condition of the granting of said motion, said motion is denied, with $10 costs.